Dismissed and Memorandum Opinion filed September 25, 2008







Dismissed
and Memorandum Opinion filed September 25, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00508-CV
____________
 
DENNIS C. DE ACETIS, Appellant
 
V.
 
MICHAEL DE ACETIS, Appellee
 

 
On Appeal from the 239th District
Court
Brazoria County, Texas
Trial Court Cause No.
46735
 

 
M E M O R
A N D U M   O P I N I O N




This is
an attempted appeal from a partial summary judgment in favor of Michael De
Acetis signed September 25, 2007, in cause number 35326.  The clerk=s record was filed July 21, 2008, and
it reflects that the trial court signed an order severing the summary judgment
into cause number 35326-A on January 31, 2008.  No timely motion for new trial
or notice of appeal was filed.  The record also contains orders consolidating
this severed case and other partial summary judgments into cause number 46490,
signed May 6, 2008.  An appeal from the judgment in cause number 46490 is
pending in this court under our appellate cause number 14-08-00429-CV.
Because
it appeared to this court that we lack jurisdiction over this attempted appeal,
notice was sent to the parties that the appeal was subject to dismissal unless
any party demonstrated that this court has jurisdiction over the appeal.  Both
parties have responded to the court=s notice and agree that we lack
jurisdiction over this attempted appeal.. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 25, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.